Citation Nr: 1808025	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-24 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for acid reflux disease.

6.  Entitlement to an effective date before September 12, 2011, for the grant of service connection for a chest scar.

7.  Entitlement to an effective date before September 12, 2011, for the grant of service connection for a left knee scar.

8.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).
9.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

10.  Entitlement to an initial compensable rating for a chest scar.

11.  Entitlement to an initial compensable rating for a left knee scar.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1965 to October 1969 which service included service in the Republic of Vietnam from December 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from December 2010, August 2012, and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2016, the Board obtained a Veterans Health Administration (VHA) opinion and the Veteran and his representative were provided notice of this VHA later the same month.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As to all the issues on appeal, the Board notified the Veteran and his representative in December 2017 that additional pertinent evidence was added to the record since the issuance of the June 2014 statements of the case (SOC) and his appeal would be remanded unless he waived AOJ review of this evidence within 45 days.  See 38 C.F.R. § 19.31 (2017) (a supplemental statement of the case (SSOC) will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  To date, neither the Veteran nor his representative has waived AOJ review of this evidence.  Therefore, the Board finds that a remand for the AOJ to review this evidence and issue a SSOC is required.  Id.

As to all the issues on appeal, while the appeal is in remand status the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

As to the claims of service connection for sleep apnea, hypertension, and acid reflux disease, given the above development as well as the inadequacies of the etiology opinions provided by the July 2012 and November 2012 VA examiner the Board finds that the Veteran should also be provided with new VA examinations to obtain adequate etiology opinions that take into account the evidence added to the record since that last VA examinations while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the claims for higher evaluations for PTSD, ischemic heart disease, and chest as well as knee scars, given the above development the Board also finds that the Veteran should be provided with new VA examinations to ascertain the current severity of his disabilities while the appeal is in remand status.  Id.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any outstanding post-June 2014 treatment records from the Orlando VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of problems in-service and since that time with hearing loss, tinnitus, sleep apnea, hypertension, and acid reflux disease as well as any current problems caused by his PTSD, ischemic heart disease, chest scar, and left knee scar.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the etiology of his sleep apnea.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and, if needed, an examination of the Veteran provide answers to the following questions: 

(i)  Is it at least as likely as not that his sleep apnea is related to or had its onset in service including his presumptive exposure to herbicides due to his documented service in the Republic of Vietnam?

(ii)  Is it at least as likely as not that his sleep apnea is caused by any service-connected disability including the medication he takes to treat these disabilities?

(iii)  Is it at least as likely as not that his sleep apnea is aggravated (i.e., permanently worsened) by any service-connected disability including the medication he takes to treat these disabilities?

The examiner in providing answers to the above questions should consider the Veteran's competent lay claims regarding his observable symptomatology. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the etiology of his hypertension.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and, if needed, an examination of the Veteran provide answers to the following questions: 

(i)  Is it at least as likely as not that his hypertension is related to or had its onset in service including his presumptive exposure to herbicides due to his documented service in the Republic of Vietnam?

(ii)  Is it at least as likely as not that his hypertension manifested itself in the first post-service year?

(iii)  Is it at least as likely as not that his hypertension is caused by any service-connected disability including the medication he takes to treat these disabilities?

(iv)  Is it at least as likely as not that his hypertension is aggravated (i.e., permanently worsened) by any service-connected disability including the medication he takes to treat these disabilities?

The examiner in providing answers to the above questions should consider the Veteran's competent lay claims regarding his observable symptomatology. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an examination to determine the etiology of his acid reflux disease.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and, if needed, an examination of the Veteran provide answers to the following questions: 

(i)  Is it at least as likely as not that his acid reflux disease is related to or had its onset in service including his presumptive exposure to herbicides due to his documented service in the Republic of Vietnam?

(ii)  Is it at least as likely as not that his acid reflux disease is caused by any service-connected disability including the medication he takes to treat these disabilities?

(iii)  Is it at least as likely as not that his acid reflux disease is aggravated (i.e., permanently worsened) by any service-connected disability including the medication he takes to treat these disabilities?

The examiner in providing answers to the above questions should consider the Veteran's competent lay claims regarding his observable symptomatology. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his PTSD.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

8.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his ischemic heart disease.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

9.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his chest and left knee scars.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

10.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

